EXHIBIT 4.1 [EXECUTION VERSION] INDENTURE Dated as of February 24, 2012 Between PSS WORLD MEDICAL, INC., and U.S. BANK NATIONAL ASSOCIATION, Trustee 6.375% Senior Notes due 2022 CROSS-REFERENCE TABLE Trust Indenture Act Section Indenture Section Section310(a)(1) (a)(2) N.A. (a)(3) N.A. (a)(4) N.A. (a)(5) (b) 7.10; 13.02 Section311(a) (b) Section312(a) N.A. (b) (c) Section313(a) (b)(1) N.A. (b)(2) (c) 7.06; 13.02 (d) Section314(a) (b) N.A. (c)(1) (c)(2) (c)(3) (d) N.A. (e) (f) N.A. Section315(a) (b) 7.05; 13.02 (c) 7.01(a) (d) 7.01(c) (e) Section316(a)(last sentence) (a)(1)(A) (a)(1)(B) (a)(2) N.A. (b) 6.06, 6.07 (c) Section317(a)(1) (a)(2) (b) Section318(a) N.A. means Not Applicable. NOTE: This Cross-Reference Table shall not, for any purpose, be deemed to be a part of this Indenture. TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01.Definitions 1 SECTION 1.02.Other Definitions 31 SECTION 1.03.Incorporation by Reference of Trust Indenture Act 31 SECTION 1.04.Rules of Construction 32 ARTICLE TWO THE SECURITIES SECTION 2.01.Form and Dating 32 SECTION 2.02.Execution and Authentication 33 SECTION 2.03.Paying Agent and Registrar for the Securities 34 SECTION 2.04.Paying Agent to Hold Money in Trust 34 SECTION 2.05.Holder Lists 35 SECTION 2.06.Transfer and Exchange 35 SECTION 2.07.Replacement Securities 48 SECTION 2.08.Outstanding Securities 48 SECTION 2.09.Treasury Securities 49 SECTION 2.10.Temporary Securities 49 SECTION 2.11.Cancellation 49 SECTION 2.12.Defaulted Interest 49 SECTION 2.13.CUSIP or ISIN Number 49 SECTION 2.14.Payments of Interest 50 SECTION 2.15.Methods of Receiving Payments on the Securities 50 ARTICLE THREE REDEMPTION SECTION 3.01.Notices to Trustee 51 SECTION 3.02.Selection of Securities to Be Redeemed 51 SECTION 3.03.Notice of Redemption 51 SECTION 3.04.Effect of Notice of Redemption 52 SECTION 3.05.Deposit of Redemption Price 52 SECTION 3.06.Securities Redeemed in Part 53 SECTION 3.07.No Sinking Fund 53 SECTION 3.08.Repurchase Offers 53 i ARTICLE FOUR COVENANTS SECTION 4.01.Payment of Securities 55 SECTION 4.02.Maintenance of Office or Agency 55 SECTION 4.03.Transactions with Affiliates 56 SECTION 4.04.Incurrence of Indebtedness and Issuance of Preferred Stock 57 SECTION 4.05.Asset Sales 61 SECTION 4.06.Restricted Payments 63 SECTION 4.07.Corporate Existence 67 SECTION 4.08.Payment of Taxes and Other Claims 67 SECTION 4.09.Notice of Defaults 67 SECTION 4.10.[Intentionally Blank] 67 SECTION 4.11.Compliance Certificate 67 SECTION 4.12.Provision of Financial Information 68 SECTION 4.13.Waiver of Stay, Extension or Usury Laws 68 SECTION 4.14.Change of Control 68 SECTION 4.15.Senior Subordinated Indebtedness 70 SECTION 4.16.Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries 70 SECTION 4.17.Liens 72 SECTION 4.18.Subsidiary Guarantees 72 SECTION 4.19.Covenant Suspension 72 SECTION 4.20.Designation of Restricted and Unrestricted Subsidiaries 74 ARTICLE FIVE MERGERS; SUCCESSOR CORPORATION SECTION 5.01.Merger, Consolidation or Sales of Assets 74 SECTION 5.02.Successor Corporation Substituted 75 ARTICLE SIX DEFAULT AND REMEDIES SECTION 6.01.Events of Default 75 SECTION 6.02.Acceleration 77 SECTION 6.03.Other Remedies 78 SECTION 6.04.Waiver of Past Default 78 SECTION 6.05.Control by Majority 78 SECTION 6.06.Limitation on Suits 79 SECTION 6.07.Rights of Holders to Receive Payment 79 SECTION 6.08.Collection Suit by Trustee 80 SECTION 6.09.Trustee May File Proofs of Claim 80 SECTION 6.10.Priorities 80 SECTION 6.11.Undertaking for Costs 81 ii ARTICLE SEVEN TRUSTEE SECTION 7.01.Duties of Trustee 81 SECTION 7.02.Rights of Trustee 82 SECTION 7.03.Individual Rights of Trustee 83 SECTION 7.04.Trustee’s Disclaimer 84 SECTION 7.05.Notice of Defaults 84 SECTION 7.06.Reports by Trustee to Holders 84 SECTION 7.07.Compensation and Indemnity 84 SECTION 7.08.Replacement of Trustee 86 SECTION 7.09.Successor Trustee by Merger, Etc. 86 SECTION 7.10.Eligibility; Disqualification 87 SECTION 7.11.Preferential Collection of Claims Against Company 87 ARTICLE EIGHT [RESERVED] ARTICLE NINE SATISFACTION AND DISCHARGE OF INDENTURE; DEFEASANCE SECTION 9.01.Termination of Company’s Obligations 87 SECTION 9.02.Application of Trust Money 90 SECTION 9.03.Repayment to Company 90 SECTION 9.04.Reinstatement 91 ARTICLE TEN AMENDMENTS, SUPPLEMENTS AND WAIVERS SECTION 10.01.Without Consent of Holders 91 SECTION 10.02.With Consent of Holders 92 SECTION 10.03.Compliance with Trust Indenture Act 93 SECTION 10.04.Revocation and Effect of Consents 93 SECTION 10.05.Notation on or Exchange of Securities 94 SECTION 10.06.Trustee To Sign Amendments, Etc. 94 ARTICLE ELEVEN SUBSIDIARY GUARANTEES SECTION 11.01.Unconditional Guarantee 94 SECTION 11.02.Severability 95 SECTION 11.03.Release of a Guarantor 95 iii SECTION 11.04.Limitation of Guarantor’s Liability 96 SECTION 11.05.Contribution 96 SECTION 11.06.Execution of Guarantee 96 SECTION 11.07.[Reserved] 97 SECTION 11.08.Guarantors May Consolidate, Etc., on Certain Terms 97 ARTICLE TWELVE [RESERVED] ARTICLE THIRTEEN MISCELLANEOUS SECTION 13.01.Trust Indenture Act Controls 97 SECTION 13.02.Notices 98 SECTION 13.03.Communications by Holders with Other Holders 99 SECTION 13.04.Certificate and Opinion as to Conditions Precedent 99 SECTION 13.05.Statements Required in Certificate or Opinion 99 SECTION 13.06.Rules by Trustee, Paying Agent, Registrar SECTION 13.07.Governing Law SECTION 13.08.No Recourse Against Others SECTION 13.09.Successors SECTION 13.10.Counterpart Originals SECTION 13.11.Severability SECTION 13.12.No Adverse Interpretation of Other Agreements SECTION 13.13.Legal Holidays SECTION 13.14.Waiver of Jury Trial SECTION 13.15.Force Majeure SECTION 13.16.No Personal Liability of Directors, Officers, Employees and Stockholders SECTION 13.17.U.S.A. Patriot Act ExhibitA
